DETAILED ACTION
This Office Action is in response to response filed 01 January 2021.
Claims 1-20 are pending.  The claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Item 1, US Patent 10,810,000 under U.S. Patents listed on the IDS has not been considered.  The patent has been withdrawn from issue and the Examiner is unable to obtain a copy for review.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,402,273 in view of Jorden et al., U.S. Patent App. Pub. 2015/0039872, hereinafter referred to as “Jorden”.

Claims 1-5 of the instant application map to claims 1-5 of ‘273 respectively.  Claims 1-5 of ‘273 contain every limitation of claims 1-5 of the instant application, except for “including validating a signature of a trusted entity on at least one image binary of the updated release”.
Jorden discloses filesystem images that includes executables and binaries (See Jorden, paragraph 0025).  Jorden discloses verifying the images with corresponding signature files that come from trusted sources (See Jorden, paragraph 0021).  Jorden discloses the filesystem image is a fully updated image (See Jorden, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the update and recovery with rollback of binary images of the instant application with the verifying with signatures of images from trusted sources of Jorden.  This would have been obvious to do because it allows the destination to verify the image has not been modified, tampered and/or corrupted (See Jorden, paragraph 0023).

Claims 6-15 of the instant application map to claims 6-15 of ‘273 respectively.  Claims 6-15 of ‘273 contain every limitation of claims 6-15 of the instant application, except for “and wherein determining whether the updated release is valid includes 
Jorden discloses filesystem images that includes executables and binaries (See Jorden, paragraph 0025).  Jorden discloses verifying the images with corresponding signature files that come from trusted sources (See Jorden, paragraph 0021).  Jorden discloses the filesystem image is a fully updated image (See Jorden, paragraph 0027).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the update and recovery with rollback of binary images of the instant application with the verifying with signatures of images from trusted sources of Jorden.  This would have been obvious to do because it allows the destination to verify the image has not been modified, tampered and/or corrupted (See Jorden, paragraph 0023).

Claims 16-20 of the instant application map to claims 16-20 of ‘273 respectively.  Claims 16-20 of ‘273 contain every limitation of claims 16-20 of the instant application, except for “and wherein determining whether the updated release is valid includes validating a signature of a trusted entity on each image binary of the plurality of image binaries”.
Jorden discloses filesystem images that includes executables and binaries (See Jorden, paragraph 0025).  Jorden discloses verifying the images with corresponding signature files that come from trusted sources (See Jorden, paragraph 0021).  Jorden discloses the filesystem image is a fully updated image (See Jorden, paragraph 0027).
.

Response to Arguments
Concerning the Double Patenting rejection of claims 1-20, Applicant requested the rejection be held in abeyance.   The rejection is maintained, see above rejection.

Applicant’s arguments, see pages 9-10 of response, filed 01 January 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 11, 2021